       Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 1 of 11



                               IN THE UNITED STATES DISTRICT COURT
                          IN AND FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                            CASE NO. 18 CV 62870

BRYLAN LEE WHATLEY

                 Plaintiff,
v.
ESPORTS ENTERTAINMENT GROUP, INC.,
f/k/a VGAMBLING, INC.,

                         Defendant.


                                       FIRST AMENDED COMPLAINT

        COMES NOW the Plaintiff, Brylan Lee Whatley ("Whatley") and complaints of Defendant
Esports Entertainment Group, Inc., ("Esports"), f/k/a Vgambling, Inc., and says:

                                     PARTIES, JURISDICTION, VENUE

        1. This is a matter for enforcement of an agreement between the parties.
        2. This action is for damages in excess of $75,000.00.
        3. This Court has diversity jurisdiction pursuant to 28 USC s. 1332. Venue is proper in
            this pursuant to U.S.C. s. 1391(b)(3).

                                                    FACTS

        4. Esports is a publicly traded Nevada Corporation operating out of the British Virgin
            Islands. Esports offers its stock for sale throughout the United States and within the
            State of Florida, and therefore does business in the State of Florida.1




1
  As noted, Esports is the new name of VGambling, Inc. For simplicity, the company will be referred to as
"Esports" throughout this complaint without regard for the name under which it operated at the time instances
noted in this complaint occurred.
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 2 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 3 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 4 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 5 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 6 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 7 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 8 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 9 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 10 of 11
Case 3:19-cv-00111-LRH-WGC Document 9 Filed 12/19/18 Page 11 of 11
